Name: Commission Regulation (EEC) No 418/93 of 25 February 1993 amending Regulation (EEC) No 1116/92 continuing market research measures within and outside the Community in respect of milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31993R0418Commission Regulation (EEC) No 418/93 of 25 February 1993 amending Regulation (EEC) No 1116/92 continuing market research measures within and outside the Community in respect of milk and milk products Official Journal L 048 , 26/02/1993 P. 0010 - 0010 Finnish special edition: Chapter 3 Volume 48 P. 0141 Swedish special edition: Chapter 3 Volume 48 P. 0141 COMMISSION REGULATION (EEC) No 418/93 of 25 February 1993 amending Regulation (EEC) No 1116/92 continuing market research measures within and outside the Community in respect of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products (1), as last amended by Regulation (EEC) No 1374/92 (2), and in particular Article 4 thereof, Whereas Article 1 (3) of Commission Regulation (EEC) No 1116/92 (3), as amended by Regulation (EEC) No 2387/92 (4), stipulates 1 January 1995 as the final date for completion of the measures referred to in Article 1 (1) of that Regulation; whereas this time limit should be extended, given that the very large number of proposals received has made it necessary to put back, by means of Regulation (EEC) No 2387/92, the selection procedure provided for in Article 5 of Regulation (EEC) No 1116/92, in order to allow a decision to be made with full knowledge of the facts; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 (3) of Regulation (EEC) No 1116/92, '1 January 1995' is hereby replaced by '1 April 1995'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 131, 26. 5. 1977, p. 6. (2) OJ No L 147, 29. 5. 1992, p. 3. (3) OJ No L 117, 1. 5. 1992, p. 79. (4) OJ No L 233, 15. 8. 1992, p. 5.